JS44 (Rev, 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

1, (a) PLAINTIFFS
5

LORES ASTACIO, KINETTA BERRY, PETERLYNN JAMES, and
ADRIAN SALAS, Individually and On Behalf of All Others Similarly

Situated,

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF

Bronx County
CASES)

(c) Atlomeys (Firm Name, Address, and Telephone Number}

The Sultzer Law Group P.C.
85 Civic Center Plaza,

Jason
Suite 200

Poughkeepsie, NY 12601

P. Sultzer, Esq.

DEFENDANTS

CARROLL,

NOTE:
THE TRACT

Attorneys (If Known)

 

County of Residence of First Listed Defendant

THE CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF
HOUSING PRESERVATION AND DEVELOPMENT, and LOUISE

_Kings |

(IN US. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

IL. BASIS OF JURISDICTION (Piace an “X” in One Box Only)

G1 US. Government

Plaintiff

2 US. Government
Defendant

IV. NATURE OF SUIT (Place an “X” in One Box Only)

 
  

ONTRA(

 

110 Insurance

23 Federal Question

(U.S. Government Not a Party)

14 Diversity

(Indicate Citizenship of Parties in Item III)

a PERSONAL INJURY
1 120 Marine [I 310 Airplane
CI 130 Miller Act C315 Airplane Product
C} 140 Negotiable Instrument Liability
CI 150 Recovery of Overpayment | C1 320 Assault, Libel &

& Enforcement of Judgment Slander
[7 151 Medicare Act 01 330 Federal Employers’
[1 152 Recovery of Defaulted Liability

Student Loans 1 340 Marine

{Excludes Veterans) © 345 Marine Product
C153 Recovery of Overpayment Liability

of Veteran’s Benefits

1 350 Motor Vehicle

G 160 Stockholders’ Suits C3 355 Motor Vehicle
C1 190 Other Contract Product Liability
C1 195 Contract Product Liability | 360 Other Personal
1 196 Franchise Injury

   

REAL PROPERT
CF 210 Land Condemnation

O 220 Foreclosure

CI 230 Rent Lease & Ejectment
(1 240 Torts to Land

C1 245 Tort Product Liability
1 290 All Other Real Property

    

     
 

OF 362 Personal Injury -
Medical Malpractice

CIVULRIGHT:

440 Other Civil Rights

0 441 Voting

© 442 Employment

% 443 Housing/
Accommodations

Cl 445 Amer. w/Disabilitie
Employment

CI 446 Amer. w/Disabilitie
Other

CT 448 Education

 

     

 

ORTS

PERSONAL INJURY

C1 365 Personal Injury -
Product Liability

( 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

1 368 Asbestos Personal
Injury Product
Liability

PERSONAL PROPERTY

1 370 Other Fraud

371 Truth in Lending

C1 380 Other Personal
Property Damage

C1 385 Property Damage
Product Liability

PRISONER PETITION

Habeas Corpus:

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

(4

a

S-

So

OOO

 
  

(For Diversity Cases Only)

UI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
and One Box for Defendant)

PYF DEF PIF DEF
Citizen of This State ql © 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place os as
of Business In Another State
Citizen or Subject of a QO 3 G 3. Foreign Nation O6 6

Foreign Country

C1 625 Drug Related Seizure
of Property 21 USC 881
& 690 Other

F710 Fair Labor Standards
Act

71720 Labor/Management
Relations

740 Railway Labor Act

751 Family and Medical
Leave Act

©) 790 Other Labor Litigation

79] Employee Retirement
Income Security Act

a
q

 

AMIGRATION

7 462 Naturalization Application
& 465 Other Immigration
Actions

 

 

 

\NKRUPT

1) 422 Appeal 28 USC 158
7 423 Withdrawal
28 USC 157

ao
oo
tM
oS
a
se
se
o
oS
oe
E
wn

0 830 Patent
840 Trademark

   

&] 861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

B

OC

4

870 Taxes (U.S. Plaintiff
or Defendant)

871 IRS-Third Party
26 USC 7609

Q

 

 

MQAnoaoa ogo

OO oOg000 o8880

aa)

   

   

TE STATU

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

  

 

V. ORIGIN (Place an “X” in One Box Only)

a a Original {12 Removed from (1 3. Remanded from C14 Reinstatedor © 5 Transferred from 0 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
specify,

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity).

42 U.S.C. § 1983

Brief description of cause: . . .. . .
Plaintiffs were deprived of property interest without sufficient notice or opportunity to be heard.

 

 

 

 

 

VII. REQUESTED IN (A CHECK IF THIS IS A CLASS ACTION DEMAND S CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 5,000,000.00 JURY DEMAND: WYes CINo

VIL. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD

12/05/2019 /s/ Jason P. Sultzer

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration [|

 

I, Jason P. Sulizer , counsel for Plaintiff and Class Members , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

N/A

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that“ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? Cl Yes WI No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? A Yes Cl No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? VY] Yes LJ] No

c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or

Suffolk County? [| Yes oO
(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

lam currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
ZI Yes EC] No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

C Yes (if yes, please explain VI No

| certify the accuracy of all information provided above.

é

Signature: a

Last Modified: 11/27/2017

 
